Citation Nr: 0902973	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-05 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for diabetes mellitus 
including as secondary to cold injuries. 

2.  Entitlement to service connection for asthma including as 
secondary to cold injuries.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) including as secondary to cold 
injuries.  

4.  Entitlement to service connection for high blood pressure 
as secondary to diabetes mellitus.

5.  Entitlement to service connection for foot and leg 
disabilities as secondary to diabetes mellitus.

6.  Entitlement to service connection for eye disability as 
secondary to diabetes mellitus.  
7.  Entitlement to service connection for heart disability 
including congestive heart failure including as secondary to 
diabetes mellitus.

8.  Entitlement to service connection for back disability 
with degenerative arthritis.

9.  Entitlement to service connection for neck disability.

10.  Entitlement to service connection for bilateral hearing 
loss.

11.  Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1953 to January 1956.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board notes that the veteran's 
separate claim for service connection for cold injuries was 
denied in June 2007.  The veteran then filed a notice of 
disagreement in August 2007 and a statement of the case was 
issued in June 2008.  The veteran did not subsequently file a 
substantive appeal, however.  Accordingly, this issue is not 
on appeal before the Board.  


FINDINGS OF FACT

1.  Diabetes mellitus did not become manifest in service or 
for many years thereafter and is not shown to be related to 
service.

2.  Asthma did not become manifest in service or for many 
years thereafter and is not shown to be related to service.

3.  COPD did not become manifest in service or for many years 
thereafter and is not shown to be related to service.

4.  High blood pressure did not become manifest in service or 
for many years thereafter and is not shown to be related to 
service.

5.  Foot and leg disabilities did not become manifest in 
service or for many years thereafter and are not shown to be 
related to service.

6.  It is not shown that the veteran has a current eye 
disability or that any eye problem became manifest in 
service.  

7.  Heart disability did not become manifest in service or 
for many years thereafter and is not shown to be related to 
service.

8.  It is not shown that the veteran's current back 
disability is related to service.

9.  It is not shown that the veteran's current neck 
disability is related to service.

10.  It is not shown that the veteran's current bilateral 
hearing loss is related to service.

11.  Colon cancer did not become manifest in service or for 
many years thereafter and is not shown to be related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

2.  The criteria for entitlement to service connection for 
asthma are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008). 

3.  The criteria for entitlement to service connection for 
COPD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  The criteria for entitlement to service connection for 
high blood pressure are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

5.  The criteria for entitlement to service connection for 
foot and leg disabilities are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

6.  The criteria for entitlement to service connection for 
eye disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

7.  The criteria for entitlement to service connection for 
heart disability including congestive heart failure are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

8.  The criteria for entitlement to service connection for 
back disability with degenerative arthritis are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

9.  The criteria for entitlement to service connection for 
neck disability are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

10.  The criteria for entitlement to service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).

11.  The criteria for entitlement to service connection for 
colon cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107  (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A November 2005 
letter from the RO explained what the evidence needed to show 
to substantiate the claims for service connection.  It also 
explained that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Although the veteran was not provided 
notice regarding criteria for rating the disabilities at 
issue and effective dates of awards in relation to the 
instant claims (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)) such notice would only be relevant if the 
benefits sought were being granted. 

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Because the veteran's service medical records (SMRs) appear 
to have been destroyed by fire VA was under a heightened duty 
to assist him in obtaining evidence of injury in service.  
The RO fulfilled this duty by  instructing the veteran in a 
November 2005 letter to fill out  Form 13055, Request for 
Information Needed to Reconstruct Medical Data, in as much 
detail as possible, and by informing him in a February 2006 
letter of alternate sources of information that he could 
submit to demonstrate his alleged injuries in service.  In 
response, the veteran did not submit any alternative source 
information and did not identify any hospital treatment he 
received in service with sufficient specificity for the RO to 
attempt to obtain any available clinical records.  Given that 
the veteran did not provide any alternative source material 
and did not identify any hospital treatment with sufficient 
specificity for the RO to attempt to obtain clinical records, 
the RO was unable to undertake any additional development.  

The RO has obtained available medical evidence pertaining to 
the veteran's claim.  The Board has also considered whether a 
VA medical examination is necessary for proper adjudication 
of the veteran's claims.  An examination or opinion is 
necessary if the evidence of record (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  In the instant case, 
examinations pertaining to the veteran's claims for diabetes, 
asthma, COPD, high blood pressure, heart disability and colon 
cancer are not necessary because it is not established that 
the veteran incurred any disease or injury in service that 
might be related to these current problems (see analysis of 
the individual claims below).  An examination pertaining to 
the veteran's claims for back, neck, foot and leg disability 
is not necessary because the evidence of record does not 
indicate that any of these problems may be associated with an 
event, injury or disease in service.  In this regard, the 
veteran has alleged that these problems are related to an 
auto accident in service but has not provided the type of lay 
evidence (e.g. evidence of continuity of symptomatology since 
service) that might suggest such an association and has not 
provided any medical evidence to suggest such an association.  
An examination pertaining to the veteran's claim for eye 
disability is not necessary as it is not shown that the 
veteran incurred any injury or disease of the eye in service 
and the record does not contain evidence of a current eye 
disability.  The veteran was provided with a VA examination 
pertaining to his claim for hearing loss.  

The veteran has not identified any additional evidence 
pertinent to the claims.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

A December 2002 private progress note shows a diagnostic 
impression of bulging discs, compression fracture of the 
lumbar spine, type II diabetes and hypertension.

A December 2002 MRI of the lumbar spine shows a T12 
compression fracture along with thoracic and lumber disk 
bulges and degeneration.  

A March 2004 primary pulmonary testing report shows 
moderately severe obstructive airway disease, reversible.  

A May 2004 private medical examination noted a long standing 
history of atrial fibrillation for the past 40 years.  A 
separate May 2004 examination noted bilateral edema of the 
extremities.  

A July 2004 private physician's office visit note shows 
diagnostic impressions of chest pain, chronic atrial 
fibrillation, hypertension with possible hypertensive heart 
disease, diabetes and family history of premature coronary 
artery disease.  

A November 2004 private myocardial perfusion study produced a 
diagnostic impression of apparent prior infarction of the 
inferior wall with a mild degree of preinfarction ischemia as 
well as a mild degree of anteroapical reversible ischemia.

A December 2004 private progress note shows a diagnostic 
impression of apparent ischemic cardiomyopathy and anginal 
symptomatology.  A December 2004 private operative note shows 
that the veteran underwent a right and left heart 
catheterization, selective coronary angiography and left 
ventriculography.  The diagnostic impression was mild diffuse 
disease of the coronary artery, left anterior descending 
coronary artery and circumflex, with calcified coronary 
arteries.  A separate December 2004 private progress note 
shows a diagnostic assessment of COPD/asthma.  

A January 2005 private progress note shows pertinent 
diagnostic impressions of colon mass, neck pain and 
afibrillation.  A separate January 2005 progress note shows 
disk herniation of C5-6 with spinal cord compression, 
congestive heart failure and thoracic spine compression 
fracture. 

A February 2005 MRI of the brain shows a diagnostic 
impression of mild atrophy of the brain most likely 
compatible with small vessel chronic appearing ischemic 
change. 

A February 2005 private progress note shows a history of 
colon cancer.  The veteran reported that he had a motor 
vehicle accident in 2002 where he fractured his neck.  One 
month later he developed a tremor.  Physical examination 
showed mild cogwheel rigidity in both wrists and a resulting 
tremor in both hands and legs.  He also had postural tremor 
in the extremities.  The diagnostic assessment was 
Parkinsonism.  The examining physician's impression was that 
the veteran most likely had idiopathic Parkinson's disease 
that was not caused by his car accident.  

An April 2005 private progress note indicated that the 
veteran had missed several appointments due to his colon 
cancer.  He had had surgery and had been doing well 
postoperatively.  

A May 2005 private progress note shows diagnoses of 
bronchitis, asthma, hypertension, diabetes and afibrillation.   

In an August 2005 statement the veteran indicated that during 
service he was stationed part time on the Russian border in 
extreme cold.  Also, while stationed near Elewaugen Germany, 
he was in a car accident and hurt his back.  

On his September 2005 claim the veteran indicated that he 
also served in extreme cold in Germany and that both his neck 
and back problems were secondary to an auto accident in 
service.  

On July 2006 VA audiological evaluation, audiometry revealed 
that puretone 
thresholds (in decibels) were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45
50
45
LEFT
25
20
25
40
45

The average puretone thresholds were 41 decibels, right ear, 
and 33 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 100 percent in the right ear and 96 
percent in the left ear.  The diagnosis was sensorineural 
hearing loss, bilaterally.  The veteran indicated that he 
incurred military noise exposure from a combination of 
explosions, demolition and weapons fire.  Subsequent to 
separation from service he worked for about 45 years as a 
roofing contractor and incurred non-military noise exposure 
from hammers and staple guns.  The veteran provided  a six 
year history of bilateral progressive hearing loss.  His wife 
reported that the veteran's hearing had steadily deteriorated 
over the past 8 to 10 years.  The examiner commented that 
although the service medical records were not available, the 
veteran's current audiometric thresholds appeared very 
compatible with his current age.  Furthermore, he did not 
provide a history that would indicate or suggest that hearing 
loss might have been incurred on active duty and this was 
substantiated by the veteran's wife.  Although the veteran 
was likely subjected to significant acoustic trauma and less 
significant non-military noise, the examiner was unable to 
determine that either might have affected his hearing levels, 
since his current thresholds were very compatible with his 
current age.  Thus, it was the examiner's opinion that it was 
less likely than not that the veteran's current hearing loss 
was related to military noise exposure/acoustic trauma and 
specifically less likely than not related to an in-service 
event, to include a land mine explosion.  

In an October 2006 statement the veteran indicated that 
during a training class in service a mine exploded and as a 
result he sustained an ear and head concussion.  He was in 
the hospital for one month or more.  Also, while building a 
bridge on the Rhine River, he was struck by lightning and 
lost his hearing for a few weeks.  He felt that due to that 
accident he had a problem with his left ear.  Additionally, 
while stationed in Fort Dover, Massachusetts, he was a 
passenger in a car that was involved in a very bad accident.  
He sustained injuries to his head and face and he felt that 
those injuries caused him to have current neurological 
problems with his hands, legs and nervous system.  



III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§  110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Certain listed, chronic disabilities, including high blood 
pressure, heart disease, sensorineural hearing loss, colon 
cancer, diabetes and arthritis are presumed to have been 
incurred in service if they become manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

Diabetes, asthma and COPD

At the outset the Board notes that the veteran's essential 
contention is that his current diabetes, asthma and COPD are 
secondary to his alleged cold injury in service.  As cold 
injury is not currently service connected and a claim for 
service connection for cold injury is not currently on 
appeal, the Board would have no basis to grant such secondary 
service connection claims.  The Board must still assess these 
claims on a direct service connection basis, however.

The evidence of record does not show that the veteran 
experienced diabetes or diabetic related problems, asthma or 
asthma related symptoms or COPD or COPD related symptoms 
during service.  After service the earliest medical evidence 
of record of the presence of any of these diseases is from 
2002, some 46 years after service and the veteran has not 
alleged that he had problems with them earlier that this.  A 
lengthy interval of time between service and initial post-
service manifestation of a "disability" for which service 
connection is sought is, of itself, a factor against a 
finding that the disability was incurred or aggravated in 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, none of the post-service medical records 
contain any indication that any of these diseases noted so 
many years after the veteran's separation from active 
service, are related to such service.   
 
Although the veteran contends that these diseases are related 
to service, as a layperson he is not competent to provide a 
medical opinion regarding medical nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, given 
that there is no competent medical evidence of any of these 
diseases until many, many years after service and no 
competent evidence of a nexus between any of these diseases 
and the veteran's service, the Board must conclude that the 
weight of the evidence is against a finding of service 
connection on either a direct or presumptive (in the case of 
the veteran's diabetes) basis.  The preponderance of the 
evidence is against these claims and they must be denied.

High blood pressure and foot and leg disabilities

At the outset the Board notes that the veteran's essential 
contention appears to be that his current high blood pressure 
and foot and leg problems (which according to the record 
include edema and Parkinsonian tremors), along with his eye 
disability and heart disability, are secondary to his 
diabetes.  As diabetes was not found to be service connected 
in the analysis above, the Board would has no basis to grant 
such secondary service connection claims.  The Board must 
still assess these claims on a direct service connection 
basis, however.  

The evidence of record does not show that the veteran 
experienced high blood pressure, foot or leg problems during 
service.  After service the earliest medical evidence of 
record of the presence of any of these problems is from 2002, 
some 46 years after service and the veteran has not alleged 
that he had such post service problems earlier than this.  A 
lengthy interval of time between service and initial post-
service manifestation of a "disability" for which service 
connection is sought is, of itself, a factor against a 
finding that the disability was incurred or aggravated in 
service.  See Maxson, 230 F.3d 1330.  Moreover, none of the 
post-service medical records contain any indication that 
hypertension or foot or leg problems noted so many years 
after the veteran's separation from active service, are 
related to such service.  
 
The veteran does contend that these problems are related to 
service.  In particular he has argued that the Parkinsonian 
tremors he experiences (which do affect the lower 
extremities) are related to an auto accident he incurred in 
service.  Although the veteran is competent to testify 
regarding an injury he may have incurred in service, as a 
layperson he is not competent to provide a medical opinion 
regarding medical nexus.  See Espiritu, 2 Vet. App. 492, 494 
(1992).  Also, a February 2005 private evaluation of the 
veteran's Parkinsonian tremors did not find that they were 
the result of a car accident but instead found that he likely 
had idiopathic Parkinson's disease.  

Given that there is no competent medical evidence of 
hypertension, foot or leg disabilities until many, many years 
after service and no competent evidence of a nexus between 
any of these problems and the veteran's service, the Board 
must conclude that the weight of the evidence is against a 
finding of service connection on either a direct or 
presumptive (in the case of the veteran's hypertension) 
basis.  The preponderance of the evidence is against these 
claims and they must be denied.

Eye disability

The evidence of record does not establish that the veteran 
has a current eye disability.  The veteran has nominally 
claimed such disability but has not submitted or identified 
any evidence showing any eye problems or provided any lay 
testimony alleging any eye disability.  In the absence of 
proof of current disability, there can be no valid claim of 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992

Given the lack of any evidence of any current eye disability, 
the analysis of this claim need not proceed any further.  The 
Board also notes, however, that the evidence of record also 
does not establish that the veteran incurred any eye injury 
or eye problems in service or that any current eye problem is 
related to service.  The preponderance of the evidence is 
against this claim and it must be denied.



Heart disability 

The evidence of record does not show that the veteran 
experienced any heart disability during service.  After 
service the earliest medical evidence of record of the 
presence of any heart problems is the veteran's May 2004 
report of a 40 year history of atrial fibrillation.  Assuming 
this report is accurate it dates the earliest manifestation 
of heart problems back to 1964 some 8 years after service.  A 
lengthy interval of time between service and initial post-
service manifestation of a "disability" for which service 
connection is sought is, of itself, a factor against a 
finding that the disability was incurred or aggravated in 
service.  See Maxson, 230 F.3d 1330.  Moreover, none of the 
post-service medical records contain any indication that any 
of the veteran's cardiovascular problems to include atrial 
fibrillation, congestive heart failure, coronary artery 
disease and ischemic heart disease are related to such 
service.  

Although the veteran contends that these diseases are related 
to service, as a layperson he is not competent to provide a 
medical opinion regarding medical nexus.  See Espiritu, 2 
Vet. App. 492, 494 (1992).  Consequently, given that there is 
no competent medical evidence of any of these diseases until 
many years after service and no competent evidence of a nexus 
between any of these diseases and the veteran's service, the 
Board must conclude that the weight of the evidence is 
against a finding of service connection on either a direct or 
presumptive basis.  The preponderance of the evidence is 
against these claims and they must be denied.

Back and neck disability with degenerative arthritis

The veteran has alleged that he was in a car accident in 
service and that his current back and neck problems are the 
result of that accident.  The evidence of record does not 
support this allegation.  Notably, there is no medical 
evidence of record between the time of the veteran's 
separation from service and 2002, some 46 years after 
service, showing any back or neck problems.  Nor has the 
veteran alleged that he experienced any back and neck 
problems after service but prior to 2002.  Such a lengthy 
interval of time between service and initial post-service 
manifestation of a "disability" for which service 
connection is sought is, of itself, a factor against a 
finding that current disability was incurred or aggravated in 
service.  See Maxson, 230 F.3d 1330.  Further, the record 
clearly establishes that the veteran had an auto accident in 
2002 where he fractured his neck and may have also fractured 
the T 12 vertebrae.  

Although the veteran is competent to testify that he incurred 
an auto accident in service,  as a layperson he is not 
competent to provide a medical opinion regarding medical 
nexus.  See Espiritu, 2 Vet. App. 492, 494 (1992).  
Consequently, given that there is no competent medical 
evidence of a relationship between the veteran's service and 
current back and neck disability, and given that the 2002 
post service auto accident appears to mark the beginning of 
the veteran's post service back and neck pathology, the 
evidence of record simply does not establish the existence of 
a medical nexus.  Further, there is no evidence of record 
showing that arthritis became manifest within the first post-
service year so as to warrant presumptive service connection.  
The preponderance of the evidence is against these claims and 
they must be denied.   

Bilateral Hearing Loss

The veteran contends that he was subjected to a mine 
explosion in service that resulted in an ear and head 
concussion and left him hospitalized for one month or more.  
He also indicates that he was struck by lightning and lost 
his hearing for a few weeks and he attributes his current 
problems with his left ear to this injury.  At the July 2006 
VA audiological evaluation, the VA examiner did note that the 
veteran had military noise exposure as a result of military 
explosions but then also noted that the veteran's current 
hearing thresholds were very compatible with his current age.  
Consequently, although the examiner conceded that the veteran 
was likely subjected to significant acoustic trauma in 
service, he found that it was less likely than not that the 
veteran's current hearing loss was related to military noise 
exposure/acoustic trauma in service.  The examiner also noted 
that post service, the veteran's wife had reported a history 
of hearing loss dating back only 10 years from 2006.  The 
examiner's opinion is the only one of record addressing a 
potential medical nexus for the veteran's hearing loss.  

The veteran is competent to testify regarding the acoustic 
trauma he experienced in service.  As a layperson, however, 
he is not competent to provide a medical opinion regarding 
medical nexus.  See Espiritu, 2 Vet. App. 492, 494 (1992).  
Consequently, given that there is no evidence that the 
veteran incurred sensorineural hearing loss within the first 
post service year (so as to warrant presumptive service 
connection) and no evidence indicating a medical nexus 
between service and current hearing loss disability, and a 
specific VA medical opinion weighing against the presence of 
such a nexus, the weight of the evidence is against a finding 
of service connection on either a direct or presumptive 
basis.  The preponderance of the evidence is against this 
claim and it must be denied.

Colon Cancer

The evidence of record does not show that the veteran 
experienced colon or other cancer, or colon related problems 
during service.  After service the earliest medical evidence 
of record of the presence of any colon cancer is from 2005, 
some 49 years after service and the veteran has not alleged 
that he had problems with colon cancer earlier that this.  A 
lengthy interval of time between service and initial post-
service manifestation of a "disability" for which service 
connection is sought is, of itself, a factor against a 
finding that the disability was incurred or aggravated in 
service.  See Maxson, 230 F.3d 1330 (Fed. Cir. 2000).  
Moreover, none of the post-service medical records contain 
any indication that colon cancer  noted so many years after 
the veteran's separation from active service, is related to 
such service.   
 
Although the veteran contends that colon cancer is related to 
service, as a layperson he is not competent to provide a 
medical opinion regarding medical nexus.  See Espiritu, 2 
Vet. App. 492, 494 (1992).  Consequently, given that there is 
no competent medical evidence of any of colon cancer until 
many, many years after service and no competent evidence of a 
nexus between colon cancer and the veteran's service, the 
Board must conclude that the weight of the evidence is 
against a finding of service connection on either a direct or 
presumptive basis.  The preponderance of the evidence is 
against these claims and they must be denied.




ORDER

Entitlement to service connection for diabetes mellitus, 
asthma, and COPD, including as secondary to cold injuries is 
denied.

Entitlement to service connection for high blood pressure as 
secondary to diabetes mellitus is denied.

Entitlement to service connection for foot and leg 
disabilities as secondary to diabetes mellitus is denied.

Entitlement to service connection for eye disability as 
secondary to diabetes mellitus is denied.  

Entitlement to service connection for heart disability 
including congestive heart failure including as secondary to 
diabetes mellitus is denied.

Entitlement to service connection for back disability with 
degenerative arthritis is denied.

Entitlement to service connection for neck disability is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for colon cancer is denied.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


